Citation Nr: 9901604	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-51 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
January 1967.

This appeal arises before the Board of Veterans Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veterans claims seeking 
entitlement to service connection for PTSD, for a right ankle 
disability, and for an eye disability.

At the veterans hearing before a traveling member of the 
Board in October 1998, he indicated that he wished to 
withdraw his claims for entitlement to service connection for 
a right ankle disability and an eye disability.  


REMAND

The veteran indicated at his October 1998 hearing that he had 
been awarded disability benefits from the Social Security 
Administration.  When a veterans statements put VA on notice 
as to evidence that might establish a basis for a welll-
grounded claim, VA has an obligation to assist in obtaining 
the evidence.  Robinette v. Brown, 8 Vet.App. 69 (1995).  Any 
medical records considered by the Social Security 
Administration along with a copy of their decision should be 
obtained by the RO.  VAs duty to assist includes obtaining 
Social Security Administration Records.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 371 (1992).  

The veteran should also be afforded a VA examination in order 
to determine whether or not he has PTSD.  

Regarding the verification of alleged stressors, the Board is 
now governed by the holding of the Court of Veterans Appeals 
(Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  If it is 
determined that the veteran has PTSD either through the 
Social Security Administraton records or from his VA 
examination, the RO should attempt to verify the stressful 
incidents related by the veteran with the United States Armed 
Services Center for Research of Unit Records (USASCRUR). 

If it is determined that the veteran has PTSD, the RO should 
initially ask the veteran for more specific information about 
his described stressors, specifically about the two mortar 
attacks he experienced while in Vietnam.  The RO should then 
forward to the USASCRUR as much specific information as 
possible about the veterans identified stressors.  USASCRUR 
should provide all relevant documents for the time periods in 
question. 

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should assure that the claims 
folder includes copies of records of all 
recent treatment of the veterans 
psychiatric disorders.  

2.  The RO should contact the Social 
Security Administration and obtain a copy 
of their decision granting the veteran 
disability benefits along with copies of 
all medical records considered by the 
Social Security Administration.

3.  After the Social Security 
Administration records and any additional 
treatment records have been obtained, the 
RO should arrange for the veteran to be 
accorded a VA psychiatric examination to 
determine whether the veteran has PTSD.  
All clinical findings should be reported 
in detail.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, such as the 
Mississippi Scale for Combat-Related 
PTSD, should be accomplished, if such 
studies are found to be appropriate by 
the examiners.  The claims folder, 
including a copy of this remand, must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examination report should include 
responses to the following medical 
questions:

a.  State as precisely as possible 
the exact diagnoses of all current 
psychiatric disorders. 

b.  For each psychiatric diagnosis 
reported in response to item (a), 
above, state as precisely as 
feasible the time of onset.

c.  If the diagnoses reported in 
response to item (a), above, include 
PTSD, identify the stressor upon 
which such a diagnosis is based, 
taking into account all applicable 
provisions of DSM-IV.

4.  If the veteran is diagnosed with 
PTSD, the RO should contact the veteran 
and try to obtain more specific 
information about his alleged stressors.  
The veteran should provide as much 
information as possible about the two 
mortar attacks he experienced while in 
Vietnam, especially where and when these 
attacks occurred.  

5.  Again, if the veteran is diagnosed 
with PTSD, the RO should compile from 
various sources a detailed summary of the 
two mortar attacks that the veteran 
experienced while in Vietnam..  These 
sources include the veterans testimony 
from his October 1998, responses to his 
PTSD questionnaire from June 1996, his VA 
examination report, and from any 
clarification that the veteran provides 
as directed in paragraph 4.  This 
summary, together with a copy of the 
veterans DD Form 214 and the DA Form 20, 
or equivalent, and all associated 
documents, should be sent to the 
USASCRUR, 7798 Cissna Road, Springfield, 
VA  22150.  USASCRUR should be requested 
to provide any information that might 
corroborate the veteran's alleged 
stressors.  The summary prepared by the 
RO and all responses from the USASCRUR 
should be associated with the claims 
folder.

6.  Following the completion of the 
foregoing, the RO must review the claims 
folder, and ensure that the requested 
action was completed in full.  If the 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  Thereafter, the RO should take 
adjudicative action on the issue of 
entitlement to service connection for 
PTSD.  In the event that all claims are 
not resolved to the satisfaction of the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  
Thereafter, the case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
